DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            
 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 03/03/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 03 MARCH 2021 has been entered.         

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 03 March 2021.  Claims 4-8 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 03/03/2021 have amended Claims 4-8 that include independent amended Claims 4 and 8.           

 Allowable Subject Matter 
Claims 4-8 are pending and allowed.           

The closest prior art of Morisaki reference (US Pub. No. 2014/ ) teaches --- 
{“A two-shaft gas turbine having high operability is provided.  The two-shaft gas turbine includes: a gas generator having a compressor, a combustor and a high pressure turbine; a power turbine having a low pressure turbine; a load connected to the power turbine; a motor/generator capable of rotatably driving the gas generator and capable of extracting power from the gas generator; electric equipment controlling the rotational driving and the power extraction by delivering electric power between the electric equipment and the motor/generator; and a control device controlling the electric equipment, wherein the combustor has a plurality of combustion regions to which a fuel is supplied through fuel adjustment means which are independent from each other, and the control device controls a delivery amount of the electric power delivered by the electric equipment corresponding to the number of combustion regions to which the fuel is supplied.”}              


Further, Zhang reference (US Pub. No. 2014/ 0121935) teaches ---      
{“Systems and methods for model based control tuning for gas turbine systems.  In one embodiment, a nonlinear optimization process with multiple nonlinear constraints can create a set of control schedules that can work across an ambient range based on specific unit characteristics derived from a single test ambient.  As part of model based control for a gas turbine system, all of the control schedules can be defined based on a nominal unit.  Multiple control loops may be active across the ambient range with each control loop being active at a different ambient condition.  This tuning process can provide a set of control schedules to provide improved performance for a specific gas turbine system or unit over a wide operation range.”}         


Further, Kamohara reference (US Pub. No. 2009/ 0151315) teaches ---      
{“An integrated gasification combined cycle that can adjust the balance of pressure/ temperature in an overall plant and can stabilize the output of a gas turbine at an early stage during load variation, and an operation control method of the integrated gasification combined cycle are provided.  When a calorific abnormality of fuel gas is detected during load variation of a gas turbine (5b), a load change command value of the gas turbine (5b) is set to zero or is decreased, and based on this load change command value, a power generation output command of the gas turbine (5b) is generated.”}             




In regards to independent Claims 4 and 8, Morisaki, Zhang and Kamohara references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       

Claim 4:          
An operation controlling device comprising:        
a state determining device that determines a state of a gas turbine connected to an electric generator, the gas turbine comprising a compressor that compresses intake air into compression air, a fuel supply device that supplies fuel, a combustor that mixes the compression air supplied from the compressor and the fuel supplied from the fuel supply device and combusts a resultant mixture to generate combustion gas, and a turbine that is rotated with the generated combustion gas, the state determining device comprising:         

the instruction-value detecting unit detects a difference between a detected instruction value and an instruction value detected at a last time,  
the output detecting unit detects a difference between a detected output and an output detected at a last time,           
the turbine-inlet-temperature calculating unit comprising:         
a first signal generator that generates a first signal;        
a second signal generator that generates a second signal different from the first signal;   and         
2a filter that switches between a first time constant and a second time constant based on the first signal and the second signal, 
when the turbine-inlet-temperature calculating unit has determined that the gas turbine is in a stable operation state, the turbine-inlet-temperature calculating unit executes control by generating a signal to which the first time constant is applied based on the first signal via the filter, and when the turbine-inlet-temperature calculating unit has determined that the gas turbine is not in a stable operation state, the turbine- inlet-temperature calculating unit executes control without using the result of the state determining device by generating a signal to which the second time constant that is larger than the first time constant is applied based on the second signal via the filter, the stable operation state being a state in which the gas turbine is operated to keep a predetermined output for a time equal to or longer than a predetermined period.


Claim 8:         
A gas turbine comprising:          

a fuel supply device that supplies fuel;      
3a combustor that mixes the compression air supplied from the compressor and the fuel supplied from the fuel supply device and combusts a resultant mixture to generate combustion gas;          
a turbine that is rotated with the generated combustion gas;   and 
an operation controlling device comprising:            
the instruction-value detecting unit detects a difference between a detected instruction value and an instruction value detected at a last time,        
the output detecting unit detects a difference between a detected output and an output detected at a last time,          
the turbine-inlet-temperature calculating unit comprising: 
a first signal generator that generates a first signal;  
a second signal generator that generates a second signal different from the first signal;   and     
4a filter that switches between a first time constant and a second time constant based on the first signal and the second signal, when the turbine-inlet-temperature calculating unit has determined that the gas turbine is in a stable operation state, the turbine-inlet-temperature calculating unit executes control by generating a signal to which the first time constant is applied based on the first signal via the filter, and when the turbine-inlet-temperature calculating unit has determined that the gas turbine is not in a stable operation state, the turbine- inlet-temperature calculating unit executes control without using the result of the state determining device by generating a signal to which the second time constant that is larger than the first time constant is applied based on the second signal via the filter, the stable operation state being a state in which the gas turbine is operated to keep a predetermined output for a time equal to or longer than a predetermined period.           


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.       


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691